DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 24-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected a compound, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 FEBRUARY 2021.
Applicant’s election without traverse of Group I: Claims 1, 3, 5, 8-11, 14-19 and 36 in the reply filed on 12 FEBRUARY 2021 is acknowledged.
Status of Claims
Current pending claims are Claims 1, 3, 5, 8-11, 14-19 and 36 drawn towards an apparatus and are considered on the merits below. 
Claims 2, 4, 6, 7, 12, 13, 20-23 and 37 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 APRIL 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the Non-Patent Literature Document Cite No. 13-15 that list US Applications are not considered as there is no date listed associated with the references
The information disclosure statement (IDS) submitted on 22 APRIL 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant claim, the claim language defines the aromatic compound, however, in claim 1, the aromatic compound is already defined.  None of the defined aromatic compound are the same in claim 1 and claim 8 other than pyrene.  It is unclear as to what the aromatic compound is and where it is defined. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 14-19 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NUCKOLLS, US Publication No. 2011/0168562 A1, submitted on the Information Disclosure Statement on 22 APRIL 2020, US Patent Application Publication Cite No. 2.
Applicant’s invention is drawn towards an apparatus. 
Regarding Claim 1
Additional Disclosures Included are: Claim 3: wherein the apparatus according to claim 1, wherein the first and/or second electrode comprise a metal selected from the group consisting of palladium, gold, graphene, carbon nanotube, and molybdenum disulphide, [0024, 0109, 0119, 0294].; Claim 5: wherein the apparatus according to claim 1, wherein the first and second reagent are the same, [0020].; Claim 14: wherein the apparatus according to claim 1, wherein the tunnel gap has a width of about 1.0 nm to about 5.0 nm, [0316, 0319, 0320, 0347, 0348].; Claim 15: wherein the apparatus according to claim 1, further comprising a detector for measuring the detectable signal, [0108, 0143], measurement circuit.; Claim 16: wherein the apparatus according to claim 1, further comprising a system for introducing and removing buffer and the sample into the chamber, [0359], Figure 34C.; Claim 17: wherein the apparatus according to claim 1, further comprising a system for analyzing the detectable signal, [0108, 0143].; Claim 18: wherein the apparatus according to claim 1, wherein the sample is a biological sample, [0271], sample comprising DNA, Claim 2.; and Claim 19: wherein the apparatus according to claim 1, wherein the nucleic acid is DNA, RNA, PNA, XNA or unnatural bases, [0035, 0221, 0271, 0288], Claim 2.
Applicant’s invention is drawn towards a method of using the apparatus of Claim 1. 
Regarding Claim 36, the reference NUCKOLLS discloses a method of determining the sequence of a nucleic acid, [0007], Claim 5, the method comprising (a) providing an apparatus according to claim 1, see Rejection to Claim 1 above; (b) passing a nucleic acid through the tunnel gap, Figure 27, 44 and 45, [0291-0294]; (c) detecting the signal produced when a nucleobase of the nucleic acid interacts with the first and second reagent, [0231, 0245], wherein detecting comprises detecting an electrical current, Figure 26 and 27, [0245, 0287]; (d) from the signal detected in (c), [0036] identifying the nucleobase of the nucleic acid; and (e) repeating steps (b) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over NUCKOLLS, US Publication No. 2011/0168562 A1, submitted on the Information Disclosure Statement on 22 APRIL 2020, US Patent Application Publication Cite No. 2, and further in view of RYBTCHINSKI, US Patent 9,701,784 B2.
Regarding Claims 8-10, the reference NUCKOLLS discloses the claimed invention, but is silent in regards to wherein the aromatic compound is selected from pyrene, 1-(2-mercaptoethyl)pyrene, nitrobenzene, 2- nitroanthracene, benzo[e]pyrene, 2-(phenylethynyl)pyrene, 2-phenyl pyrene, 3-nitro-1 H- pyrrole and 5-nitro-1 H-indole, in particular a pyrene substituted with (C1-C6)mercaptoalkyl.
The RYBTCHINSKI discloses an aromatic compound, a perylene-diimide aromatic dianion compound, a pyrene substituted with (C1-C6)mercaptoalkyl, that is used in sensors, abstract, Column 1 line 30-39, Column 2-3. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the aromatic compound be a pyrene or pyrene substituted with (C1-C6)mercaptoalkyl to have a compound reactive to a nucleic acid in a sample that is robust, multiple stimulti-responsive and be pathway-dependent self-assembly.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over NUCKOLLS, US Publication No. 2011/0168562 A1, submitted on the Information Disclosure Statement on 22 APRIL 2020, US Patent Application Publication Cite No. 2, in view of RYBTCHINSKI, US Patent 9,701,784 B2., and further in view of SEN, SUMAN, Identification of Biomolecular Building Blocks by Recognition Tunneling: Stride towards Nanopore Sequencing of Biomolecules, .
Regarding Claim 11, the combination above discloses the claimed invention, but is silent in regards to wherein the aromatic compound is 1-(2-mercaptoethyl)pyrene.
The SEN reference discloses an apparatus for analyzing a nucleic acid sequence in a sample, page 77, comprising: (a) a first and a second electrode that form a tunnel gap through which the nucleic acid sequence can pass, page 77-78, Figure 5.1; (b) a first reagent attached to the first electrode and a second reagent attached to the second electrode, wherein the first and the second reagent are capable of selectively interacting with a nucleobase of the nucleic acid sequence, Figure 5.1B, wherein a detectable signal is produced when the nucleobase interacts with the first and second reagent and the first and second reagent are each an aromatic compound, defined as aromatic compound is 1-(2-mercaptoethyl)pyrene, page ii, page 44. 
It would have been obvious to one having ordinary skill in the art before the effective filing date have the aromatic compound be 1-(2-mercaptoethyl)pyrene to have higher DNA base-calling accuracy, page ii. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2014/0326604 A1 to HAN discloses an apparatus for analyzing a nucleic acid sequence in a sample comprising electrodes  that for a tunnel gap through which a nucleic acid sequence can pass.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797